                Case 3:18-cv-06794-SI Document 66 Filed 10/02/20 Page 1 of 2



     1   THEODORA R. LEE, Bar No. 129892
         tlee@littler.com
     2   JEFFREY J. MANN, Bar No. 253440
         jmann@littler.com
     3   LITTLER MENDELSON, P.C.
         Treat Towers
     4   1255 Treat Boulevard, Suite 600
         Walnut Creek, California 94597
     5   Telephone: 925.932.2468
         Facsimile: 925.946.9809
     6
         Attorneys for Defendant
     7   GOLDEN STATE WARRIORS, LLC

     8   JOCELYN BURTON, SBN 135879
         BURTON EMPLOYMENT LAW
     9   1939 Harrison Street, Suite 400
         Oakland, CA 94612
    10   Ph: (510) 350-7025
         Fax: (510) 473-3672
    11   jburton@burtonemploymentlaw.com

    12   Attorneys for Plaintiff NICHOLAS M. SMITH

    13                                   UNITED STATES DISTRICT COURT

    14                                  NORTHERN DISTRICT OF CALIFORNIA

    15

    16   NICHOLAS M. SMITH, individually, and             Case No. 3:18-cv-06794-SI
         on behalf of the general public, and as an
    17   “aggrieved employee” under the California        JOINT STATUS CONFERENCE
         Labor Code Private Attorney Generals Act,        STATEMENT
    18
                           Plaintiff,                     Date:     October 9, 2020
    19                                                    Time:     2:00 p.m.
                v.                                        Place:    Remote
    20
         GOLDEN STATE WARRIORS, LLC,
    21
                           Defendant.
    22

    23          Plaintiff NICHOLAS M. SMITH (“Plaintiff”) and Defendant GOLDEN STATE WARRIORS,

    24   LLC (“Defendant”) (collectively, the “Parties”), by and through their respective counsel, and pursuant

    25   to the Court’s July 14, 2020 minute order (Dkt. 63), hereby submit this joint statement in advance of

    26   the status conference on October 9, 2020.

    27   //

    28   //
.

         JOINT STATUS CONFERENCE STATEMENT               1                        (CASE NO. 3:18-CV-06794-SI)
                  Case 3:18-cv-06794-SI Document 66 Filed 10/02/20 Page 2 of 2



     1            Since the July 10, 2020 status conference the parties engaged in brief additional settlement

     2   discussions but were unable to reach a resolution. The status of the case has otherwise not changed

     3   since that time.

     4
         Dated:            October 2, 2020
     5

     6
                                                              /s/ Jeffrey J. Mann
     7                                                        THEODORA R. LEE
                                                              JEFFREY J. MANN
     8                                                        LITTLER MENDELSON, P.C.
                                                              Attorneys for Defendant
     9                                                        GOLDEN STATE WARRIORS, LLC
         Dated:            October 2, 2020
    10

    11
                                                              /s/ Jocelyn Burton
    12                                                        JOCELYN BURTON
                                                              BURTON EMPLOYMENT LAW
    13                                                        Attorneys for Plaintiff
                                                              NICHOLAS M. SMITH
    14

    15   4849-9492-4493.1 082924.1016

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28
.

         JOINT STATUS CONFERENCE STATEMENT                2                       (CASE NO. 3:18-CV-06794-SI)
